Citation Nr: 0815603	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-11 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a spontaneous pneumothorax.


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1970 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO) which increased the rating for the veteran's 
spontaneous pneumothorax from 0 to 10 percent.  Notice of 
this decision was sent to the veteran in November 2004.  The 
veteran has also appealed a June 2005 rating decision of the 
Houston, Texas, Department of Veterans Affairs RO which 
denied service connection for hepatitis C.  Jurisdiction of 
the veteran's claim for an increased rating for the veteran's 
spontaneous pneumothorax has since been transferred to the 
Houston, Texas RO.

The veteran has submitted additional evidence since the last 
adjudication of his case by the agency of original 
jurisdiction (AOJ); a Supplemental Statement of the Case 
(SSOC) has not been issued with regard to this issue.  
However, with regard to the veteran's claim for hepatitis C, 
which is being adjudicated in this decision, this evidence is 
either duplicative or not relevant.  See 38 C.F.R. § 19.37 
(2007).

By letter dated June 2006, the veteran's service organization 
has indicated that it no longer represents the veteran.  
Accordingly, the veteran is no longer represented in this 
appeal.  See 38 C.F.R. § 20.608 (2007).

The issue of entitlement to a rating in excess of 10 percent 
for a spontaneous pneumothorax is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  With regard to the veteran's claim for service connection 
for hepatitis C, all evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's hepatitis C did not begin in service and 
competent evidence of a nexus between the veteran's post-
service diagnosis of hepatitis C and service is not of 
record.



CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The veteran has contended that he contracted hepatitis C as a 
result of jet injectors used when he entered the military in 
Fort Lewis, Washington.  The veteran has alternatively 
contended that he received a diagnosis of hepatitis C at Fort 
Lewis or at a hospital in Bin Ho, Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997). In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

A review of the probative and persuasive evidence of record 
fails to show that entitlement to service connection for 
hepatitis C is warranted.  At the outset, the Board notes 
that a current diagnosis of hepatitis C is of record.  The 
Texas Department of Criminal Justice diagnosed the veteran 
with hepatitis C (first observed in April 2002).  
Nonetheless, there is no competent or credible evidence of 
record etiologically relating the veteran's disease to 
service.

With regard to the service medical record, the veteran was 
hospitalized from late January to early February 1970 for an 
upper respiratory infection, the diagnosis was bronchitis and 
the veteran was treated with tetracycline.  There is no 
indication that the veteran complained of or received any 
treatment for hepatitis C.  In addition to the foregoing, in 
April 1970, a flight examination, in part, reveals no 
jaundice, stomach, liver, or intestinal trouble.  The veteran 
described his health as "good."  More importantly, on 
separation in August 1971, the veteran's skin, lymphatics, 
and endocrine system were again all found to be normal.  
Thus, there is no indication that the veteran was treated for 
or diagnosed with hepatitis C in service.

The Board notes that the veteran has contended that he was 
diagnosed with hepatitis C by the Texas Department of 
Criminal Justice (TDCJ) in 1989.  Although records of this 
are not present, the Board points out that the veteran has 
not contended that these records etiologically relate his 
hepatitis C to his service.  In addition to the foregoing, it 
is noted that on VA examination in 2004, the veteran reported 
that his period of incarceration was from 1991 through 1994, 
and he returned to prison in 2001.  

In any event, even if the Board presumes that the veteran was 
diagnosed in 1989, this diagnosis is over 15 years after 
separation from service.  This long period (until 1989 or 
April 2002, noted in the TDCJ reports of record) without 
treatment is a factor that weighs against the claim.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition to the 
foregoing, the Board points out that VA examination in 
October 1971 was normal, except for the veteran's service-
connected lung disorder.  Also, the veteran's private medical 
reports dated from 1986 through 1990 and his VA examination 
report in March 1991 do not reference any complaints of or 
symptoms indicative of hepatitis C.  This evidence (or the 
absence thereof) weighs against the veteran's claim.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact].

Finally, on VA examination in July 2004, hepatitis C was 
noted.  Although no reference to service was made, "drug 
possession, and cannabis use by history, in remission due to 
incarceration" was noted.  No compensation shall be paid if 
the disability resulting from injury or disease in service is 
a result of the veteran's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1110.

The veteran's assertions that his disease began in service 
are acknowledged.  The Board finds that his statements are 
outweighed by the preponderance of the evidence however.  The 
objective evidence of record does not substantiate his 
assertions and the veteran, as a lay person, does not possess 
the required knowledge, skill, experience, training, or 
education to etiologically relate his disease to active 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the preponderance of the evidence is against the 
claim of entitlement to service connection for hepatitis C, 
and there is no doubt to be resolved.  The appeal is denied.  
See Gilbert, 1 Vet. App. at 55.




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants. When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in February 2005, prior to the initial 
adjudication of the claim.  The VCAA letter notified the 
veteran of VA's and of his responsibilities regarding 
obtaining records.  It did not, however, indicate that the 
veteran should submit "any evidence" in support of his 
claim.  A letter indicating that the veteran should submit 
"any evidence" in support of his claim was sent in March 
2006.  By correspondence dated in April 2006, the veteran 
indicated he had no other information to substantiate his 
claim.  Therefore, the Board finds that any failure to comply 
with Pelegrini, supra, did not cause prejudice to the 
veteran.  

To whatever extent the decision of the Court in Dingess v. 
Nicholson, supra, requires more extensive notice in a claim 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Notice regarding Dingess was sent in March 2006, 
and the veteran's claim was not readjudicated.  However, in 
this case, as service connection is being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
The record establishes that the veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records, private medical records, and records from 
TDCJ, Terrell Unit.  It is noted that the veteran has 
indicated that he also received other medical treatment from 
TDCJ from 1989 to 1995.  The veteran indicated that records 
of this treatment could be obtained from archives located in 
Huntsville, Texas and provided an address in his notice of 
disagreement received in September 2005.  Although these 
records have not been obtained, the Board finds that the 
veteran has not been prejudiced, as while he does indicate 
that the records indicate a diagnosis of hepatitis C, he has 
not contended that they relate his hepatitis C etiologically 
to his service.  In addition, as noted above, the veteran's 
VA and non-VA medical reports thereafter do not reference 
hepatitis.  In the circumstances of this case, a remand would 
serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); See also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Merely filing a claim for benefits and showing a current 
illness does not trigger these duties.  VA's duty to provide 
a medical examination is not triggered unless the record 
contains competent evidence that the claimed disability began 
during service or competent evidence of an association 
between the claimed disability and that event, illness or 
injury in service.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79, 80 (2006). However, the Board 
also notes that § 5103A only requires a VA examination when 
the record "does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim."  As the 
record in this case does contain sufficient medical evidence, 
the Board finds that a VA examination is not required for the 
veteran's claimed hepatitis C.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  The evidence 
of record provides sufficient information to adequately 
evaluate the claim, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required, nor is 
there notice delay or deficiency resulting in any prejudice 
to the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim for an increased rating for residuals of spontaneous 
pneumothorax.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

With regard to the veteran's claim for an increased rating 
for his service-connected residuals of spontaneous 
pneumothorax, during the course of this appeal, VA formally 
evaluated the veteran with respect to the nature, extent, and 
severity of his residuals of spontaneous pneumothorax in July 
2004.  Since this examination, the veteran has contended that 
his condition has worsened.  In support of this contention, 
the veteran has submitted copies of prescriptions filled by 
TDCJ for albuterol, dating from May 2005, which he has been 
instructed to take four times daily for extended periods of 
time.

Based upon the evidence of record, the Board finds that a 
remand is necessary to ascertain the current level of the 
veteran's disability.  Since the veteran was last afforded an 
examination in July 2004, a further examination is required 
to obtain the current level of severity of the veteran's 
disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994). See also Suttman v. Brown, 5 Vet. App. 127, 138 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991) (where the record does not adequately reveal the 
current state of that disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination).

Further, the Board notes that the Court has held that VA must 
tailor its assistance to the peculiar circumstances of 
obtaining examination of an incarcerated claimant. Bolton v. 
Brown, 8 Vet. App. 185 (1995).  The Bolton Court indicated 
that alternative means to obtain examination of an 
incarcerated claimant include: (1) attempting to arrange 
transportation of the claimant to a VA facility for 
examination; (2) contacting the correctional facility and 
having their personnel conduct an examination according to VA 
examination worksheets or (3) sending a VA examiner to the 
correctional facility to conduct the examination.

Additionally, the Board notes that evidence relevant to the 
rating on appeal has been submitted to the RO, and has not 
been readjudicated in an SSOC.  See 38 C.F.R. § 19.37.

Finally, the Board notes that the veteran may not have been 
provided with all of the notice required by Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  See February 2006 statement 
of the case, which lists 38 C.F.R. § 4.97, Diagnostic Code 
6814.  But see, 38 C.F.R. § 4.97, Diagnostic Code 6845. 

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), send to the 
veteran a copy of the applicable 
diagnostic codes pertinent to a rating for 
residuals of a spontaneous pneumothorax, 
see 38 C.F.R. § 4.97, including Diagnostic 
Code 6845.  Advise the veteran that these 
diagnostic codes provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  Advise 
the veteran that he may submit (or ask the 
Secretary to obtain) evidence that is 
relevant to establishing entitlement to 
increased compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  This 
information must be provided to the 
veteran through a separate letter and not 
in a Supplemental Statement of the Case. 

2.  Contact the veteran and ask him to 
provide information regarding any recent 
treatment received from TDCJ or any other 
provider for his residuals of a 
spontaneous pneumothorax.  Advise the 
veteran that this information is vital to 
his claim and that failure to provide the 
requested information may result in denial 
of the claim.  After securing the 
necessary authorizations for release of 
this information, obtain copies of all 
treatment records referred to by the 
veteran, which are not already of record, 
to include any recent medical records from 
TDCJ.

3.  Schedule the veteran for a VA 
examination to evaluate the current 
severity of the residuals of his 
spontaneous pneumothorax.  The claims 
folder and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination. Moreover, a notation to the 
effect that this record review took place 
must be included in the examination 
report. The veteran should be afforded any 
and all necessary testing including 
pulmonary functioning tests, using the 
nomenclature provided by the Schedule for 
Rating Disabilities to evaluate pulmonary 
disorders, e.g., the FEV-1, FVC; DLCO 
(SB); and maximum exercise capacity in 
terms of ml/kg/min oxygen consumption, 
along with the presence or absence of 
cardiorespiratory limitation.  The 
examiner must comment on the veteran's 
effort.

4.  In the event the veteran is 
unavailable for examination, document for 
the record all alternative steps 
undertaken in the attempts to schedule the 
veteran for C&P examination(s). The Agency 
of Original Jurisdiction (AOJ) is 
specifically directed to document all 
attempts taken under Bolton to schedule 
the veteran for a VA examination related 
to his claim.

5.  Thereafter, undertake any additional 
development deemed necessary to properly 
adjudicate the veteran's claim.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them the 
appropriate time to respond.

The case should then be returned to the Board for 
further consideration, as warranted. The Board 
intimates no opinion, legal or factual, as to the 
ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


